Citation Nr: 0513506	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  94-18 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from May 1957 to June 1974.  

This appeal arises from a October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
granted for left medial thigh injury with left knee 
impairment and traumatic arthritis; and varicose veins of the 
left lower extremity.  

2.  The veteran died on July [redacted], 1993.  

3.  The cause of the veteran's death was brain stem 
herniation due to a massive right cerebral infarct.  

4.  A service-connected-disability did not cause or 
contribute to the veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The appellant filed her claim and the RO denied it prior to 
the passage of the VCAA.  In July 2002 the RO informed of the 
passage of the VCAA and its provisions.  She was informed 
that VA would assist her in obtaining evidence she 
identified.  The appellant was apprised of actions taken to 
develop her claim in letters dated in June 2003, March 2003 
and October 2004.  She was informed of the evidence necessary 
to support her claim in the March 1994 statement of the case 
and the November 2004 supplemental statement of the case.  
The appellant has not identified any evidence which has not 
already been obtained.  The RO obtained the veteran's service 
records and the appellant submitted private medical records 
of the veteran's terminal hospitalization.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Factual Background and Analysis.  During his lifetime service 
connection was granted for left medial thigh injury with left 
knee impairment and traumatic arthritis; and varicose veins 
of the left lower extremity.  

The certificate of death reveals the veteran died on July [redacted], 
1993.  The immediate cause of death is listed as brain stem 
hemorrhage due to massive right cerebral infarct.  The 
veteran was a patient at Eastern New Mexico Medical Center at 
the time of his death.  An autopsy was performed.  

July 1993 records from Eastern New Mexico Medical Center 
reveal the veteran was admitted on July 1, 1993 after his 
spouse found him slumped over with slurred speech.  A 
computed tomography scan of the brain indicated a large right 
temporal and parietal lobe ischemic infarct probably due to 
occlusion of the right middle cerebral artery.  There as 
stasis of blood in the right middle cerebral artery and mild 
to moderate effacement of the right lateral ventricle.  Chest 
X-ray showed patchy infiltrate of the left upper lobe, and 
chronic obstructive pulmonary disease.  

Autopsy findings included moderate atherosclerosis of the 
right internal carotid artery; thrombosis, mainly of the 
right cerebral artery also extending into the anterior 
cerebral artery and posterior communicating artery; massive 
edema of the right hemisphere; massive pale infarct, in areas 
of the right hemisphere including cortex and basal ganglia; 
probable herniation of the brain stem; hemorrhagic infarct of 
the brain stem, mainly the pons; bilateral emphysema; and 
generalized petechiae.  

In August 1993 the appellant filed her claim for service 
connection for the cause of the veteran's death.  The RO 
denied her claim in an October 1993 rating decision.  The 
appellant appealed.  

There is nothing in the claims folder which indicates the 
veteran's service connected disabilities of the left 
extremity played any role in his death.  The Board has also 
considered whether the disorders which contributed to his 
death are service connected.  

There is nothing in the service medical records which 
indicates the veteran had atherosclerosis in service.  There 
is no history of cerebral infarct in service.  At service 
separation examination in February 1974 no neurological 
disorder was noted.  Chest X-ray was negative.  The veteran 
denied any history of headache, head injury, and high or low 
blood pressure.  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  There is no 
competent medical evidence of record which connects the 
veteran's death with any disorder that had its origins in 
service.  38 C.F.R. § 3.159(a)(1)(2004).  

Although the appellant has submitted a claim for service 
connection for the cause of the veteran's death she has not 
presented any argument or explanation for how she believes 
the cerebral infarct which caused his death was related to 
service.  

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


